Citation Nr: 1419079	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO. 11-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), heartburn to include development of Barrett's esophagus.

2. Entitlement to service connection for esophageal adenocarcinoma as secondary to GERD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The Veteran contends that he is entitled to service connection for his currently diagnosed GERD and esophageal adenocarcinoma, as secondary to GERD.  Specifically, the Veteran asserts that throughout his time in service he experienced heartburn that required over the counter medication to treat.  He also submitted three additional lay statements that corroborate his in-service symptoms of heartburn.  An April 2010 VA treatment report reflects that the Veteran has been diagnosed with GERD as well as esophageal adenocarcinoma.  There is also an April 2011 opinion indicating that the Veteran's esophageal adenocarcinoma is secondary to his GERD.  However, the Veteran has not yet been provided a VA medical examination to determine the etiology of his GERD.  As such, there is insufficient competent medical evidence on file for the VA to make a decision on the claim and remand is required to obtain a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the esophageal cancer is claimed secondary to GERD, the claim for cancer must also be remanded as inextricably intertwined with the claims for service connection for GERD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment reports from the Omaha VAMC and any associated outpatient clinics since October 2013.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed GERD.  The claims file, including a copy of this remand, must be made available to the examiner.  After a review of the entire record to include the Veteran's August 2012 hearing testimony, the examiner is asked to opine on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD began in service, was cause by service, or is otherwise related to his service, to include his reports of heartburn therein?

A complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
4. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



